Citation Nr: 1502239	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1960 to January 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Board denied service connection for a heart disability and remanded the issue of entitlement to service connection for hypertension.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case.  

In July 2013 and May 2014, the appeal was remanded for additional development.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2014 Appellate Brief the Veteran's representative argues that the August 2014 VA examination is inadequate as the examiner contradicted himself.  The VA examiner stated that "there is no evidence of a pathological or disabling heart condition in this Veteran."  However, the VA examiner also stated that "his most recent EKG does show voltage criteria for left ventricular hypertrophy, but this doesn't show a ventricular strain pattern and would need an echocardiogram to confirm."  The VA examiner also opined that the only compelling etiology regarding the Veteran's possible heart condition would be his hypertension.

Regarding the Veteran's hypertension examination, the VA examiner was directed to discuss the relationship between hypertension and in-service findings of slight tachycardia and first degree atrioventricular block.  Although the VA examiner addressed the relationship between the Veteran's hypertension and tachycardia, he did not address the relationship between hypertension and first degree atrioventricular block.  The VA examiner was also asked to address whether hypertension is proximately due to or aggravated by any diagnosed heart disorder.  The VA examiner did not render an opinion regarding this directive.  For these reasons, the Board finds that the August 2014 VA examination is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for a VA examination to determine the nature and etiology of any heart disorders.  The claims folder must be available for review.  

The examiner is requested to identify any heart disorders and for each disorder identified, to provide an opinion as to whether it is at least as likely as not related to active duty service or objective findings therein, to include the slight tachycardia and 1st degree atrioventricular block.  If any disorders are congenital defects, the examiner should state whether there was any additional disability as the result of a superimposed disease or injury during the Veteran's period of active duty service.  

A complete rationale must be provided for any opinion offered.  

2.  The examiner is requested to provide additional opinion as to whether it is at least as likely as not that the Veteran's current hypertension is related to his active duty service.  In making this determination, the examiner is requested to address whether the Veteran was pre-hypertensive during service.  The examiner is also requested to discuss the in-service findings of slight tachycardia and first degree atrioventricular block and also to discuss the referenced medical journal evidence.  See March 2014 Informal Hearing Presentation, page 3.  

The examiner should also consider whether hypertension is proximately due to or aggravated by any diagnosed heart disorders.  

A complete rationale must be provided for any opinion offered.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues of entitlement to service connection for a heart disorder and hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




